 



EXHIBIT 10.20
EXECUTION COPY
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (“Employment Agreement”), dated as of June 1, 2007,
between Perkins & Marie Callender’s Inc. (the “Company”), and James F. Barrasso
(the “Executive”).
     WHEREAS, the Company wishes to assure itself of the management services of
the Executive for the period provided in this Employment Agreement, and the
Executive desires to serve in the employ of the Company for such period, upon
the terms and conditions hereinafter provided.
     IT IS THEREFORE AGREED AS FOLLOWS:
     1. Employment, Duties and Acceptance.
          1.1 Employment by the Company. Effective June 1, 2007 (the “Effective
Date”), the Company hereby employs the Executive, for itself and its affiliates,
for the Term (as herein defined), to render exclusive and full-time services in
the capacity of Executive Vice President, Foodservice, subject to the direction
of the Company’s Chief Executive Officer and the Board of Directors of TRC
Holdings LLC, the indirect parent of the Company (the “Board of Directors”), in
accordance with applicable law and the Company’s corporate governance policies.
The Executive may engage in personal, charitable, professional and investment
activities except to the extent that the Board of Directors reasonably
determines that any such activity conflicts or significantly interferes with the
performance of his responsibilities to the Company under this Employment
Agreement.
          1.2 Duties/Authority. The Executive shall have responsibilities
commensurate with the offices of Executive Vice President, Foodservice subject
to the control and direction of the Chief Executive Officer and Board of
Directors in accordance with applicable law and the Company’s corporate
governance policies. The Executive agrees to hold such additional offices of the
Company and its affiliates as may reasonably be assigned to him by the Board of
Directors or the Chief Executive Officer from time to time.
          1.3 Acceptance of Employment by the Executive. The Executive accepts
such employment and shall render the services described above. Subject to
election (ii) by the Company’s stockholders or appointment by the Board of
Directors, the Executive may also serve during all or any part of the Term as a
director of the Company, and (ii) by the Company, the Executive may also serve
during all or any part of the Term as an officer or director of any other entity
controlled by or under common control with the Company, in each case without any
compensation therefor other than that specified in this Employment Agreement.
          1.4 Place of Employment. The Executive’s principal place of employment
shall be Memphis, TN (the “Headquarters”), subject to such reasonable travel as
the rendering of the services hereunder may require, at the direction of the
Chief Executive Officer. The Company acknowledges that the Executive’s
performance of his duties requires travel to various locations and to that
extent there is no mandatory minimum number of days he is expected to be present
at the Headquarters. Unless agreed to otherwise in writing by the

 



--------------------------------------------------------------------------------



 



Executive, the Company shall not change the Executive’s principal place of
employment further than fifty (50) miles from the Headquarters.
     2. Term of Employment. Subject to earlier termination pursuant to Section 4
of this Employment Agreement, the initial term of Executive’s employment under
this Employment Agreement shall commence on the Effective Date and shall end
eighteen (18) months following the Effective Date (the “Initial Term”); provided
that the term shall automatically renew for successive periods of one year (each
such one year period, a “Subsequent Term”) until one of the parties gives
written notice of non-renewal to the other party at least 90 days before the end
of the Initial Term or any Subsequent Term, as applicable, unless sooner
terminated as herein provided. For the purposes of this Employment Agreement,
(i) “Term” shall mean the Initial Term, or the Subsequent Term, as appropriate,
and (ii) if a party gives the other party a notice of non-renewal pursuant
hereto, this Employment Agreement shall be deemed to expire at the end of the
current Term and no termination shall be deemed to have occurred for the purpose
of Section 4.
     3. Compensation.
          3.1 Salary. As compensation for all services to be rendered pursuant
to this Employment Agreement, the Company (directly or through one or more
subsidiaries) shall pay the Executive during the Term a salary of $260,000 per
annum (the “Base Salary”), payable not less frequently than monthly, less such
deductions as shall be required to be withheld by applicable law and
regulations. The Executive’s Base Salary shall be reviewed at least annually by
the Board of Directors and may be increased from time to time, but in no event
shall the amount of the Executive’s Base Salary be decreased from its then
existing level.
          3.2 Incentive Bonus. The Executive shall be eligible to receive an
annual bonus (the “Incentive Bonus”) under a plan established by the Company
from time to time in the amount determined by the Board of Directors based upon
achievement of performance measures derived from the annual business plan
approved by the Board of Directors and payable on the date such bonuses are paid
to other executives of the Company. The Executive’s target bonus shall be 45% of
Base Salary (the “Target Bonus”). Except as otherwise provided in Section 4, the
Incentive Bonus shall be pro-rated to reflect the percentage of the fiscal year
the Executive has performed services for the Company pursuant to this Employment
Agreement.
          3.3 Participation in Employee Benefit Plans. The Executive shall be
permitted during the Term, if and to the extent eligible, to participate in any
group life, hospitalization, accidental death and dismemberment or disability
insurance plan, health (Executive Health and Life Benefit Plan) program, pension
plan or similar benefit plan or perquisite program of the Company, which may be
available generally to other senior executives and managers of the Company and
its subsidiaries on the same terms as such other persons in accordance with the
terms of such plans and programs. The Board of Directors may determine to offer
the Executive participation in other compensation or benefit plans, in its
discretion.
          3.4 Expenses. Subject to such written policies, applicable to senior
executives generally, as may from time to time be established by the Board of
Directors, the

2



--------------------------------------------------------------------------------



 



Company shall pay or reimburse the Executive for all reasonable expenses
(including travel expenses) actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Employment
Agreement upon presentation of expense statements or vouchers or such other
supporting information as it may require.
          3.5 Vacation. The Executive shall be entitled to such amount of
vacation which is available generally to other senior executives and managers of
the Company and its subsidiaries; provided, that in no event shall the Executive
receive a total number of annual vacation days less than the number of annual
vacation days to which the Executive was entitled immediately prior to May 3,
2006. The Executive shall be permitted to carry-over a maximum number of accrued
but unused vacation days equal to the greater of (x) three (3) times the number
of annual vacation days for which the Executive is eligible and (y) the maximum
number of days permitted pursuant to the vacation policies of the Company.
          3.6 Insurance. During the Term, the Company shall maintain director’s
and officer’s liability indemnification and insurance coverage for the
Executive.
          3.7 Automobile Allowance. The Executive shall be permitted to use a
vehicle provided by the Company and/or receive an automobile allowance from the
Company in accordance with the policies of the Company, provided, however, such
Company vehicle or automobile allowance shall be no less favorable to the
Executive than any such benefit received by the Executive prior to the Effective
Date.
     4. Termination.
          4.1 Termination upon Death. If the Executive dies during the Term,
this Employment Agreement shall terminate and the Company shall pay to the
Executive (i) all Base Salary and benefits from the Company and its employee
benefit plans earned and accrued as of the date of termination and (ii) a pro
rata amount of his annual Incentive Bonus in accordance with the terms of the
Plan, determined at the end of the fiscal year in which the Executive’s death
occurred, and pro rated through the date of termination.
          4.2 Termination upon Disability. If during the Term the Executive
becomes physically or mentally disabled, whether totally or partially, so that
Executive is unable to perform the essential functions of his employment, with
or without reasonable accommodations (as determined, in good faith, by the Board
of Directors) for (i) a period of three (3) consecutive months, or (ii) for
shorter periods aggregating three (3) months during any six (6) month period,
the Company may at any time after the last day of the three (3) consecutive
months of disability or the day on which the shorter periods of disability equal
an aggregate of three (3) months, by written notice to the Executive, terminate
the Term of the Executive’s employment hereunder. Nothing in this Section 4.2
shall be deemed to extend the Term. In the event of termination of this
Employment Agreement by reason of disability, the Company shall pay to the
Executive (i) the Executive’s Base Salary on the date of termination for the
lesser of four (4) months or the remainder of the Term, payable in accordance
with the provisions of Section 3.1 hereof, (ii) all Base Salary and benefits
from the Company and its employee benefit plans earned and accrued as of the
date of termination and (iii) a pro rata amount of his annual

3



--------------------------------------------------------------------------------



 



Incentive Bonus in accordance with the terms of the Plan, determined at the end
of the fiscal year in which the disability occurred, and pro rated through the
date of termination.
          4.3 Termination for Cause or Without Good Reason. The Company may at
any time by written notice to the Executive terminate the Term of the
Executive’s employment hereunder for Cause and the Executive may at any time by
written notice to the Company terminate the Term of the Executive’s employment
hereunder without Good Reason and, in either such case, the Executive shall have
no right to receive any compensation or benefit hereunder on and after the
effective date of such notice other than Base Salary and benefits accrued but
not paid as of the date of termination.
          4.4 Termination with Good Reason or without Cause. During the Term,
the Executive may terminate his employment with the Company at any time with
Good Reason, and the Company may terminate the Executive’s employment without
Cause, upon 10 (ten) days’ written notice to the other party hereto. Subject to
Section 4.6, the Executive shall have the right to continue to receive his Base
Salary (the “Termination Payments”) and to continue to be a participant in the
Company’s Executive Health and Life Benefit Plan (the “Termination Benefits”),
as in effect on the date of such notice, payable in accordance with the
provisions of Sections 3.1 and 3.3 hereof, for the remainder of the Term;
provided, that in the event that the Executive’s participation in any benefit
plans, programs, practices or policies referred to in Section 3.3 is barred by
the terms of such plans, programs, practices or policies due to the termination
of the Executive’s employment with the Company, then the Company shall provide
him with benefits substantially similar to those which he would be entitled to
as a participant in such benefit plans, programs, practices or policies;
provided further, that (subject to Section 4.6) the Executive shall receive such
Base Salary and group health benefits for a minimum of twelve months from the
effective date of such notice. In the event the Executive’s employment
terminates pursuant to this Section 4.4, he shall be entitled to receive a pro
rata amount of his annual Incentive Bonus in accordance with the terms of the
Plan, determined at the end of the fiscal year in which the Executive’s
employment terminated, and pro rated through the date of termination; provided
further, that if the Executive’s employment is terminated pursuant to this
Section 4.4 after a Change in Control has occurred, in the event that any
payment or distribution by the Company to or for the benefit of the Executive
(whether pursuant to the terms of this Employment Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by the Executive due to the miscalculation by an
independent auditor with respect to such excise tax or untimely payment of the
Gross-Up Payment (as defined below) by the Company with respect to such excise
tax (such excise tax, together with any interest or penalties thereon incurred
by the Executive due to miscalculation by the independent auditor or untimely
payment of the Gross-Up Payment (as defined below) by the Company, are
hereinafter referred to as the “Excise Tax”), then the Company will pay to the
Executive an additional payment (the “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes, including, without limitation, any
income taxes and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. The determination of amounts required to be paid pursuant to the
preceding proviso shall be made by an independent auditor selected and paid by
the Company. Such independent auditor shall be a nationally recognized United
States public accounting firm, which may be the independent accounting firm used
by the

4



--------------------------------------------------------------------------------



 



Company to audit its financial statements unless such accounting firm is serving
as the accountant or auditor for the individual, entity or group effecting the
Change in Control.
          4.5 Definitions. For purposes hereof:
     (a) The term “Cause” shall mean: as determined in good faith by the Board
of Directors (or its designee), (i) the Executive’s material breach of any of
the Executive’s obligations under this Employment Agreement; (ii) the
Executive’s continued and deliberate neglect of, willful misconduct in
connection with the performance of, or refusal to perform the Executive’s
duties, which, in the case of neglect or failure to perform, has not been cured
within thirty (30) days after the Executive has been provided notice of the
same; (iii) the Executive’s engagement in any conduct which injures the
integrity, character, business or reputation of the Company or any of its
subsidiaries or affiliates or which impugns the Executive’s own integrity,
character or reputation so as to cause the Executive to be unfit to act on
behalf of the Company; or (iv) the Board of Director’s good faith determination
that the Executive has committed an act or acts constituting a felony, or other
act involving dishonesty, disloyalty or fraud against the Company or any of its
subsidiaries or affiliates.
     (b) The term “Good Reason” shall mean: (i) the assignment to the Executive
of duties and responsibilities not commensurate with his status as the Executive
Vice President, Foodservice, (ii) the failure of the Company to provide Base
Salary, bonus opportunity and benefits to the Executive as required herein or
(iii) the failure of the Company to adhere in any substantial manner to any of
its other covenants herein, provided that any of the foregoing continues for a
period of 20 days after written notice thereof, specifying the nature thereof
and requesting that it be cured, is given by the Executive to the Company;
provided, that if a Change in Control has occurred the term “Good Reason” shall
also mean (iv) any other action by the Company which results in a diminishment
in the Executive’s position, authority, duties or responsibilities to any
substantial degree, (v) any material adverse change in the Executive’s benefits
or perquisites, or (vi) the Company’s requiring the Executive to be based at any
office or location more than 50 miles from that which the Executive is based
immediately prior to the Change in Control. Executive’s election to terminate
his employment for Good Reason shall in no way limit or restrict his remedies at
law or equity for a breach of this Employment Agreement.
     (c) The term “Change in Control” shall mean: (i) the sale of all or
substantially all of the business and/or assets of the Company to a person or
entity that is not a subsidiary or other affiliate of the Company or Castle
Harlan Inc. (“CHI”), (ii) the merger or consolidation or other reorganization of
the Company with or into one or more entities that are not subsidiaries or other
affiliates of the Company or CHI, which results in less than 50% of the
outstanding equity interests of the surviving or resulting entity immediately
after the reorganization being owned, directly or indirectly, by the holders (or
affiliates of the holders) of equity interests of the Company, immediately
before such reorganization and (iii) approval by the stockholders of the Company
of the dissolution or liquidation of the Company.
          4.6 Mitigation of Damages.

5



--------------------------------------------------------------------------------



 



     (a) Subject to the Executive’s obligations set forth in Section 5 of this
Agreement, that survive the termination of the Executive’s employment, the
Executive shall be obligated to use his reasonable best efforts to mitigate the
Executive’s entitlement to Termination Payments and Termination Benefits under
this Employment Agreement by pursuing “Replacement Employment” after termination
of his employment hereunder. For the purposes hereof, “Replacement Employment”
shall mean a similar or better position with a company at a location no more
than 50 miles from the Headquarters, provided that the base salary, or base
salary and target bonus, for such position is equal to or greater than the
Executive’s Base Salary under this Employment Agreement (as increased pursuant
to Section 3.1) at the time of his termination of employment with the Company.
     (b) If Executive receives (or accrues) compensation for his services while
he is entitled to receive the Termination Payments and the Termination Benefits,
the Termination Payments shall be reduced by the amount of the compensation so
received (or accrued), and the payment of the Termination Benefits shall cease
to the extent the Executive becomes eligible to receive similar benefits from a
new employer or third party. Executive shall immediately notify the Company in
writing of any employment obtained by the Executive during the period that the
Executive is entitled to receive Termination Payments or Termination Benefits,
which notice shall contain the amount of income the Executive will receive and
the time of receipt. The Executive shall also give immediate notice to the
Company of any changes in such employment or income.
     5. Covenants.
          5.1 Non-Solicitation or Hire. During the Term and for a period of two
years following the termination of the Executive’s employment for any reason,
the Executive shall not directly or indirectly (a) solicit or attempt to solicit
or induce, directly or indirectly, any party who is a customer or client of the
Company or its subsidiaries, or who was a customer or client of the Company or
its subsidiaries at any time during the twelve (12) month period immediately
prior to the date the Executive’s employment terminates, for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company or any of its subsidiaries;
(b) interfere with or attempt to interfere with any business relationships
(whether formed during, or after the Term) of the Company or any of its
subsidiaries with their suppliers; (c) solicit, or attempt to solicit or induce,
directly or indirectly, any employee of the Company or its subsidiaries or any
person, who was an employee of the Company or its subsidiaries during the twelve
(12) month period immediately prior to the date the Executive’s employment
hereunder terminates, to terminate such employee’s employment relationship with
the Company or its subsidiaries in order to enter into a similar relationship
with the Executive, or any other person or entity; or (d) hire any employee of
the Company or its subsidiaries or any person, who was an employee of the
Company or any of its subsidiaries during the twelve (12) month period
immediately prior to the date the Executive’s employment hereunder terminates.
          5.2 Non-Competition. While the Executive is employed and for a period
following the termination of the Executive’s employment equal to the
Non-Competition Restricted Period (as defined below), the Executive shall not,
whether individually as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or

6



--------------------------------------------------------------------------------



 



in any other capacity, other than on behalf of the Company, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit his
name to be used by, act as a consultant or advisor to, render services for
(alone or in association with any person, firm, corporation or business
organization), or otherwise assist any person or entity that engages in or owns,
invests in, operates, manages or controls any venture or enterprise which
engages or proposes to engage in any business conducted by the Company or its
subsidiaries (x) on the date of the Executive’s termination of employment
(including, without limitation, any business which the Company or its
subsidiaries has specific plans to conduct in the future and as to which the
Executive is aware) or (y) within twelve (12) months prior to the Executive’s
termination of employment with the Company, in each case, in the geographic
locations where the Company or its subsidiaries engage or propose to engage in
such business (the “Competitive Business”). Notwithstanding the foregoing, the
Executive may, directly or indirectly own, solely as an investment, securities
of any firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise engaged in the business of the
Company which are publicly traded on a national or regional stock exchange or on
the over-the-counter market if the Executive is not a controlling person of, or
a member of a group which controls, such entity and does not directly or
indirectly own 5% or more of any class of securities of such entity. Should any
provision of this Section 5.2 conflict with the provisions of any other written
agreement between the Company and the Executive, this Section 5.2 shall govern.
     For the purposes of this Employment Agreement, the term Non-Competition
Restricted Period shall mean (x) the period the Executive is entitled to receive
payments or benefits pursuant to Section 4.4 hereof, if the Executive’s
employment terminates without Cause or if the Executive terminates his
employment for Good Reason and (y) a period of one year if the executive’s
employment hereunder terminates for any other reason.
          5.3 Confidentiality. Executive agrees that:
     (a) Except to the extent (i) authorized by the express prior consent of the
Board of Directors, (ii) required by law or any legal process or (iii) desirable
in performing the Executive’s duties under this Employment Agreement, the
Executive will not, directly or indirectly, at any time during the Term, or at
any time subsequent to the termination of the Executive’s employment hereunder,
disseminate, disclose or divulge, to any person, firm, corporation, association
or other business entity, Confidential Information of the Company. In the event
of a breach or threatened breach by the Executive of this Section 5.2, the
Company shall be entitled to injunctive relief as well as other applicable
remedies at law or in equity available to the Company against the Executive or
others. For purposes hereof, “Confidential Information of the Company” shall
mean any and all information about the Company or any affiliates of the Company,
or relating to the Company’s or its affiliates’ trade secrets, recipes,
operating plans, financial performance, intentions with respect to expansions
(including with respect to real estate), in each case disclosed to the Executive
or known by the Executive as a consequence of or through the Executive’s
relationship with the Company, if such information is not publicly available
(other than through a breach by the Executive of this Section 5.2).
     (b) All computer software, business cards, telephone lists, client lists,
prospective client lists, price lists, contract forms, catalogs, books, records,
files, recipes, operating plans, and know-how acquired while the Executive is
employed by or otherwise

7



--------------------------------------------------------------------------------



 



affiliated with the Company are acknowledged to be the property of the Company
and shall not be duplicated, removed from the Company’s possession or premises
or made use of other than in pursuit of the business of the Company or as may
otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company and, upon
termination of the Term for any reason, the Executive shall deliver to the
Company, without further demands, all copies thereof which are then in the
Executive’s possession or under his control.
          5.4 Remedies; Specific Performance. The parties acknowledge and agree
that the Executive’s breach or threatened or attempted breach of any of the
covenants or restrictions set forth in this Section 5 will result in irreparable
and continuing damage to the Company and its subsidiaries for which there may be
no adequate remedy at law and that the Company shall be entitled to equitable
relief, including but not limited to, specific performance and injunctive relief
as remedies for any such breach or threatened or attempted breach. The Executive
also agrees that such remedies shall be in addition to any and all remedies,
including damages, available to the Company against the Executive for such
breaches or threatened or attempted breaches. The non-prevailing party shall pay
the reasonable legal costs of the prevailing party in any such action pursuant
to this Section 5.4. In addition, without limiting the Company’s and its
subsidiaries’ remedies for any breach by the Executive of any covenants or
restrictions set forth in this Section 5, in the event of such breach, (i) the
Executive shall not be entitled to any payments set forth in Section 4 hereof,
except as required by law, and (ii) the Company will have no obligation to pay
any of the amounts that remain payable by the Company under Section 4.
     6. Other Provisions.
          6.1 Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telecopied, or sent by certified, registered, or express mail, postage prepaid,
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, and shall be deemed given when so
delivered personally, telecopied or if mailed, two days after the date of
mailing, as follows:
     (i) if to the Company, to:
Perkins & Marie Callender’s Inc.
6075 Poplar Avenue, Suite 800
Memphis, TN 38119
With copies to:
Castle Harlan Partners IV, L.P.
150 East 58th Street

8



--------------------------------------------------------------------------------



 



New York, New York 10155
Attention: David B. Pittaway
Telephone: (212) 317-6440
Fax: (212) 207-8042
and
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Robert Goldstein, Esq.
Telephone: (212) 756-2000
Fax: (212) 593-5955

  (ii)   if to the Executive, to the Executive’s home address reflected in the
Company’s records.

     Notwithstanding the foregoing, the Company may designate an alternate
address to receive notices under this Agreement by providing notice to the
Executive in accordance with this Section 6.1.
          6.2 Indemnification. The Company shall indemnify the Executive and
hold him harmless, to the maximum extent permitted by applicable law, from and
against all loss, damage, liability, costs, charges and expenses, including
reasonable attorney’s fees and costs, incurred or sustained by him in connection
with any action, suit or proceeding to which the Executive may be made a party
by reason of his being, from and after the date hereof, an officer or director
of the Company or of any subsidiary or affiliate of the Company.
          6.3 Entire Agreement. This Employment Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
          6.4 Waivers and Amendments. This Employment Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder. Notwithstanding anything herein to the contrary, the Company may
amend this Employment Agreement at any time, retroactively or otherwise, without
the Executive’s consent, if necessary or desirable to comply with Section 409A
of the Code, and regulations and other guidance of general applicability that
are issued thereunder.

9



--------------------------------------------------------------------------------



 



          6.5 Governing Law. This Employment Agreement shall be governed by and
construed and enforced in accordance with and subject to, the laws of the State
of New York applicable to agreements made and to be performed entirely within
such state.
          6.6 Arbitration. Except for disputes arising out of an alleged
violation of the covenants set forth in Section 5 of this Employment Agreement,
any dispute or controversy arising under or in connection with this Employment
Agreement shall be resolved by binding arbitration, which shall be held in New
York, New York in accordance with the following procedure:
     (a) The Executive shall appoint an employment arbitrator from the pool of
arbitrators registered as employment arbitrators with the American Arbitration
Association (“Employment Arbitrator”) and the Company shall appoint an
Employment Arbitrator and the Executive’s appointed Employment Arbitrator and
the Company’s appointed Employment Arbitrator shall mutually agree upon a single
Employment Arbitrator.
     (b) The arbitration hearing shall be held within 15 days (or as soon
thereafter as possible) after the picking of the arbitrator. No continuance of
said hearing shall be allowed without the mutual consent of the Executive and
the Company. Absence from or nonparticipation at the hearing by either party
shall not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.
     (c) The arbitrator’s award shall be rendered as expeditiously as possible.
The award of the arbitrator shall be final and binding upon the parties. The
award may be enforced in any appropriate court as soon as possible after its
rendition. If an action is brought to confirm the award, both the Company and
the Executive agree that no appeal shall be taken by either party from any
decision rendered in such action.
     (d) The prevailing party in any arbitration between the Company and the
Executive with respect to this Employment Agreement shall be entitled to an
award of the fee of the arbitrator borne by such party and all necessary
expenses of the hearing borne by such party (including all attorneys’ fees and
disbursements incurred by such party in pursuing such claim), including
stenographic reporter, if employed.
     (e) The Company shall reimburse the Executive for the Executive’s
reasonable out of pocket costs and expenses incurred in connection with
traveling to New York, New York to conduct such arbitration proceeding, upon
presentation of such supporting documentation as the Company may require.
          6.7 Assignment. This Employment Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive or the Company
except with the other party’s prior written consent.
          6.8 Counterparts. This Employment Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



          6.9 Headings. The headings in this Employment Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Employment Agreement.
          6.10 Severability. If any term, provision, covenant or restriction of
this Employment Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this
Employment Agreement shall remain in full force and effect and shall in no way
be affected, impaired or invalidated.
     IN WITNESS WHEREOF, the parties have executed this Employment Agreement the
date first above written.

            PERKINS & MARIE CALLENDER’S INC.
      By:   /s/ Joseph F. Trungale       Name:   Joseph F. Trungale      
Title:   President, Chief Executive Officer    

                  /s/ James F. Barrasso     James F. Barrasso           

11